            Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 1 of 9



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW HAMPSHIRE

D’Pergo Custom Guitars, Inc.

                                Plaintiff,
                                                        Civil Action No. 1:17-CV-000747-LM
                      v.

Sweetwater Sound, Inc.,

                                Defendant.




     PLAINTIFF D’PERGO CUSTOM GUITARS, INC. OBJECTION TO DEFENDANT
    SWEETWATER SOUND, INC.’S MOTION IN LIMINE TO LIMIT DISGORGEMENT
       OF PROFITS EVIDENCE TO THE THREE YEARS PRIOR TO FILING SUIT

  I.      INTRODUCTION

          Plaintiff D’Pergo Custom Guitars, Inc. (“D’Pergo”) files this objection to Sweetwater

  Sound, Inc. (“Defendant”)’s Motion in Limine to limit the evidence of D’Pergo’s disgorgement

  of profits to the three years prior to filing suit.

  II.     ARGUMENT

          Sweetwater acknowledges that under the Copyright Act, “[n]o civil action shall be

  maintained under the provisions of this title unless it is commenced within three years after the

  claim accrued.” 17 U.S.C. § 507(b). Sweetwater does not challenge that D’Pergo’s copyright

  infringement claim did not accrue until 2015, D’Pergo filed his complaint on December 26, 2017
  or that D’Pergo’s complaint was timely with respect to all acts of Sweetwater’s infringement,

  including, without limitation, from 2004 through 2016. Instead, based upon one out-of-circuit

  court’s holding, Sweetwater asks this court to ignore its previous ruling on this issue, ignore the

  plain text of the statute, ignore first circuit case law and ignore all of the other out-of-circuit




                                                        1
          Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 2 of 9




courts’ decisions to the contrary, and hold that damages to timely brought claims are not

recoverable. The court should reject Sweetwater’s position.

       This Court’s Prior Decision

       Sweetwater previously made the same argument before this court, which was rejected:

       Sweetwater interprets this language from Petrella as limiting D’Pergo’s right to
       recover damages on its Copyright Act claim—and, therefore, it’s right to discover
       information—to three years prior to the date it filed its complaint in this action.
               Sweetwater’s argument is unpersuasive. The language from Petrella upon
       which Sweetwater relies is dicta, as it ‘was a case about laches, and the holding is
       limited to that issue.’ Grant Heilman Photography, Inc. v. McGraw-Hill
       Companies, Inc., 28 F. Supp. 3d 399, 411 (E.D. Pa. 2014). As D’Pergo notes,
       several defendants in Copyright Act cases have attempted to use the dicta quoted
       above from Petrella to limit a plaintiff’s claim for damages. Courts have
       repeatedly rejected these attempts because the three-year look-back rule for
       damages does not apply when the discovery rule extends the limitation period.

January 14, 2019 Order (Dkt. 76) at pp. 6-7.
       The Plain Text of The Copyright Act

       The Copyright Act contains only one provision relating to the statute of limitations: “No

civil action shall be maintained under the provisions of this title unless it is commenced within

three years after the claim accrued.” 17 U.S.C. § 507(b). Contrary to Sweetwater’s position, the

United States Supreme Court’s decision in Petrella v. Metro-Goldwyn-Mayer, Inc. did not

dissociate the Copyright Act’s statute of limitations from its time limit on damages. In Petrella, a

case regarding laches, the plaintiff, who was aware of the alleged infringement for almost ten

years, brought a copyright infringement suit against MGM, but only sought damages during the

three year period prior to filing suit. 572 U.S. 663, 667 (2014). Accordingly, the issue of whether

damages beyond the three year period from a timely brought claim were recoverable was not

addressed. Importantly, the Court specifically stated that it was not addressing the discovery rule

adopted by nine Courts of Appeal, “which starts the limitations period when the plaintiff

discovers, or with due diligence should have discovered, the injury that forms the basis for the

claim.” Id. at 670 n.4 (internal citation omitted); see also SCA Hygiene Prods. Aktiebolag v. First

Quality Baby Prods., LLC, 137 S. Ct. 954, 962 (2017) (“[I]n Petrella, we specifically noted that


                                                 2
          Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 3 of 9




‘we have not passed on the question’ whether the Copyright Act’s statute of limitations is

governed by such a [discovery] rule.”). Further, the court confirmed that infringements that

occurred prior to the limitations period but continued to harm plaintiff during the limitations

period were actionable. 572 U.S. at 671 n.6 (“Separately accruing harm should not be confused

with harm from past violations that are continuing”). Finally, there is no language in Petrella

creating two separate statute of limitations—one for bringing claims and one for recovering

damages. After Petrella, with few exceptions, courts have rejected the argument that Petrella

eliminated the discovery rule or created a two prong statute of limitations, instead

acknowledging the plain text of the statute and adhering to the discovery rule as mandated by

their courts of appeal.

       While the Second Circuit recently did create a two-prong statute of limitations for

copyright cases in Sohm v. Scholastic, Inc., 959 F.3d 39, 51-52 (2d Cir. 2020), it did so based on

a misreading of Petrella and did not support its decision based on any language from the

Copyright Act, including Section 507(b). Specifically, there is nothing in Section 507(b) or any

other provision of the Copyright Act that bars the recovery for infringements that occurred

within the statute of limitations period but beyond three years from bringing suit. Other courts

that have analyzed this very issue have strongly disagreed with such a position. See e.g., Design

Basics LLC v, McNaughton Company, 2017 WL 11068761, at *4 (M.D. Penn. Nov. 15, 2017)

(“Defendants ask the Court to hold that this same provision also sets forth a separate limitation

on damages, distinct from the time limitation for bringing suit. We see no way to harmonize the

continuing vitality of the discovery rule with a holding that the provision provides for an

additional limitation on damages that is interpreted differently from claim accrual.”).

       First Circuit Decisions

       The First Circuit follows the discovery rule. Cambridge Literary Props., Ltd. v. W.

Goebel Porzellanfabrik G.m.b.H. & Co., 510 F.3d 77, 81 (1st Cir. 2007); Santa-Rosa v. Combo

Records, 471 F.3d 224, 227 (1st Cir. 2006). As the First Circuit has said, “the rule reflects a

sensible tradeoff -- a policy decision that balances the important interests of repose against the


                                                  3
          Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 4 of 9




substantial hardship that an inflexible statute of limitations might otherwise foster.” Warren

Freedenfeld Assocs. v. McTigue, 531 F.3d 38, 47 (1st Cir. 2008); see also William A. Graham

Co. v. Haughey, 568 F.3d 425, 436 n.8 (3d Cir. 2009) (“As we have explained, the discovery rule

originated as an equitable doctrine to extend the period during which victims of latent injuries

could seek recovery.”); Polar Bear Products v. Timex Corp., 384 F.3d 700, 706-07 (9th Cir.

2004) (“It makes little sense then to bar damages recovery by copyright holders who have no

knowledge of the infringement, particularly in a case . . . in which much of the infringing

material is in the control of the defendant.”).

        Sweetwater has not shown or even alleged that D’Pergo should have discovered

Sweetwater’s infringement earlier. Barring D’Pergo’s recovery for infringements that occurred

within the statute of limitations period but beyond three years from bringing suit is contrary to

the First Circuit’s acceptance of the discovery rule and its rationale. See, e.g., John G. Danielson,

Inc. v. Winchester-Conant Properties, Inc., 186 F.Supp.2d 1, 24-26 (D. Mass. 2002) (applying

the discovery rule, held that it was a question of fact when plaintiff knew or should have known

about defendant’s infringement, which would determine whether plaintiff could recover for

damages occurring more than three years prior to filing suit), aff’d, 322 F.3d 26 (1st Cir. 2003).

        Further, the Petrella court was explicit that it was not overruling the nine Courts of

Appeal (including the First Circuit)’s applicability of the discovery rule. 572 U.S. at 670 n.4.

Until the First Circuit rules otherwise, the discovery rule, including when the statute of

limitations period applies to damages, remains the rule binding on this court. Awuah v. Coverall

N. Am., Inc., 554 F.3d 7, 11 (1st Cir. 2009) (“Given that the Supreme Court has not clearly

spoken, the interests of predictability are served by respecting [a federal appellate court’s] prior

language ....”).

        Out Of Circuit Decisions

        Except for a few outliers, all courts throughout the country that have addressed this issue

have rejected Sweetwater’s position. These courts have applied the discovery rule, exactly as




                                                  4
          Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 5 of 9




they had applied it before Petrella, i.e., without creating a different limitations period for claims

and for damages. See, e.g.,:

  •   Third Circuit

      •   Design Basics LLC v, McNaughton Company, 2017 WL 11068761, at *2 (M.D. Penn.

          Nov. 15, 2017) (rejecting that Petrella had abrogated the discovery rule and

          acknowledging that plaintiffs “would certainly be entitled to damages for alleged

          infringement prior to the three year period preceding the filing of the complaint because

          the claim had not yet accrued before then.”).

      •   Krist v. Scholastic, Inc., 253 F. Supp. 3d 804, 809 (E.D. Pa. 2017) (“Claims based on

          such infringements may be timely under the Third Circuit discovery rule so long as

          Plaintiff filed suit within three years of discovering them.”);

      •   Grant Heilman Photography, Inc. v. McGraw-Hill Companies, Inc., 28 F. Supp. 3d

          399, 411 (E.D. Pa. 2014) (“While the language related to the statute of limitations is

          suggestive, this Court does not find that Petrella overruled the Third Circuit discovery

          rule.”).

  •   Fourth Circuit

      •   Live Face On Web, LLC v. Absonutrix, LLC, 2018 WL 2121627, at *5 (M.D.N.C. May

          8, 2018) (“district courts in the Fourth Circuit have continued to follow the

          endorsement of the discovery rule . . . , even after Petrella.”).

  •   Fifth Circuit

      •   Stross v. Hearst Comms., Inc., 2020 WL 5250579, at *8 (W.D. Tx. Sep. 3, 2020)

          (rejecting that Petrella changed the applicability of the discovery rule in the Fifth

          Circuit).

      •   Philpot v. New Orleans Tourism Marketing Corp., 2019 WL 142295, at *3 (E.D. La.

          Jan. 9, 2019) (same).

  •   Sixth Circuit




                                                   5
        Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 6 of 9




    •   Mitchell v. Capitol Records, LLC, 287 F. Supp. 3d 673, 678 (W.D. Ky. 2017) (rejecting

        defendant’s argument that Petrella does not permit the plaintiff to recover any damages

        for acts occurring more than three years before suit—“the Sixth Circuit has never

        endorsed this scheme. The relevant date in the Sixth Circuit has always been the date of

        ‘accrual.’”).

    •   Design Basics LLC v. Ashford Homes LLC, 2018 WL 6620438, at *9 (S.D. Ohio Dec.

        18, 2018) (holding that Petrella did not change the discovery rule applicable in the

        Sixth Circuit).

    •   Design Basics LLC v. Forrester Wehrle Homes, Inc., 305 F. Supp. 3d 788, 792-93

        (N.D. Ohio 2018) (same).

•   Seventh Circuit

    •   Design Basics, LLC v. Quality Crafted Homes, Inc., 2017 WL 1301465, at *2 (N.D.

        Ind. Apr. 7, 2017) (“Every other court in [the Seventh] circuit that has addressed the

        issue has held that Petrella leaves our court of appeals’ discovery rule intact unless it

        decides otherwise.”).

    •   Design Basics LLC v. J & V Roberts Investments, Inc., 130 F. Supp. 3d 1266, 1281-82

        (E.D. Wis. 2015) (same).

    •   Panoramic Stock Images, Ltd. v. John Wiley & Sons, Inc., 2014 WL 4344095, at *7

        (N.D. Ill. Sept. 2, 2014) (rejecting that Petrella abrogated the discovery rule and

        permitting plaintiff to pursue damages for all infringing activity during the three year

        period prior to becoming aware of the infringement, including the infringements that

        occurred more than three years prior to filing suit).

•   Eighth Circuit

    •   Design Basics, LLC v. Carhart Lumber Company, 2016 WL 424974, at *3 (D. Neb.

        Feb. 3, 2016) (“Both before and after Petrella, courts within the Eighth Circuit have

        uniformly applied the discovery rule in copyright-infringement cases.”).

•   Ninth Circuit


                                                6
             Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 7 of 9




       •    Menzel v. Scholastic Inc., 2019 WL 6896145, at *7 (N.D. Cal. Dec. 18, 2019)

            (“[B]ecause Petrella did not clearly create damages bar independent of the limitations

            bar, Polar Bear continues to be binding precedent on this Court, and, in Polar Bear, the

            Ninth Circuit made clear that a plaintiff can be awarded damages outside of the three-

            year period before the filing of his complaint.”).

       •    Oracle USA, Inc. v. Rimini Street, Inc., 2015 WL 5089779, at *6 (N.D. Cal. Aug. 27,

            2015) (denying defendants’ motion to limit plaintiff to only three years of damages

            because Petrella “expressly declined to reject the discovery rule.”).

   •   Tenth Circuit

       •    Energy Intelligence Group, Inc. v. CHS McPherson Refinery, Inc., 300 F. Supp. 3d

            1356, 1366 (D. Kan. 2018) (because Petrella passed on the question about the

            discovery rule, the court was bound to apply Tenth Circuit law and apply the discovery

            rule).

   •   Eleventh Circuit

       •    Tomelleri v. Natale, 2020 WL 5887149, at *2-3 (S.D. Fl. Jul. 15, 2020) (rejecting that

            Petrella abrogated the discovery rule in the Eleventh Circuit).

           Sweetwater has offered no justifiable basis for this court to jettison how courts in this

Circuit have applied the discovery rule, especially considering this court’s prior ruling, the plain

text of Section 507(b), First Circuit precedent, prior First Circuit cases such as John G.

Danielson, Inc., and the almost universally accepted applicability of the discovery rule

throughout the country.

III.       CONCLUSION

           For the reasons stated herein, the Motion should be denied.




                                                     7
         Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 8 of 9



By:     /s/ Robert E. Allen                    By:    /s/ R. James Steiner
      Robert E. Allen                                R. James Steiner

Robert E. Allen (admitted pro hac vice)        R. James Steiner
Cal State Bar No. 166589                       New Hampshire Bar No. 4143
rallen@glaserweil.com                          jim@jimsteinerlaw.com
Thomas P. Burke Jr. (admitted pro hac vice)    Steiner Law Office, PLLC
Cal State Bar No. 288261                       30 Oakmont Dr.
tburke@glaserweil.com                          Concord, NH 03302-3722
Glaser Weil Fink Howard Avchen & Shapiro LLP   Telephone: (603) 345-6440
10250 Constellation Blvd., 19th Fl.
Los Angeles, CA 90067
Telephone: (310) 282-6280




                                         8
         Case 1:17-cv-00747-LM Document 186 Filed 11/23/20 Page 9 of 9




                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the above and foregoing document was served by

electronic mail through the Court’s ECF system on Monday, November 23, 2020.


                                                  /s/   Robert E. Allen
                                                        Robert E. Allen




                                             9
